Broyles, J.
1. In view of the fact that there was no denial under oath of the correctness of the account as verified by the plaintiff', the admission of the hearsay evidence of the defendant, as to the delivery of the goods sued for, was harmless error.
2. The appellate division of the municipal court of Atlanta did not err in sustaining the judgment of the trial judge, and in overruling the motion for a new trial. ' Judgment affirmed.
Complaint; from municipal court of Atlanta. February 20, 1915.
John S. McClelland, for plaintiff in error.
Walter B. Brown, contra.